DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/25/22 has been entered.

Response to Arguments
Applicant's arguments filed 03/25/22 have been fully considered but they are not persuasive.
On pages 7-8 regarding prior art rejections Applicant argues amendments overcome the rejection of record since Guttierez’s pusher doesn’t have a rigid member, their strap is only capable of applying a pulling (not pushing) tensile force, and only dorsiflexion is assisted with such an action. Applicant argues De Rossi teaches tensile forces are transmitted but this is a pulling (not pushing) tensile force so only dorsiflexion is assisted (and not plantarflexion).
The Examiner respectfully agrees but refers to the rejection below regarding amended claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 is indefinite for claiming there is a “frame body” and “frame extension portion” when it is unclear whether or not these elements are part of the previously claimed “frame” or whether these are elements distinct from the frame. 

 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 10, 12-14, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bastow (US 5215508 A) in view of De Rossi et al. (US 20170202724 A1) hereinafter known as De Rossi.
Regarding claim 1 Bastow discloses an assistance apparatus (Figure 1) comprising: 
a frame configured to mount on a lower leg of a user (Figure 1 item 13);
a sole support connected to the frame which is configured to support a sole of a foot of the user (Column 6 lines 37-38; considered to be a back half of element 16 (or Fig 2 element 1));
a pusher indirectly connected to the sole support without being directly connected to the sole support (Figure 1 items 6-7 connected to sole support (16) with strap (15) extending through slots thereof, only through wings 3/2), the pusher including a rigid member extending downward towards the ground (Figure 1 items 6-7);
but is silent with regards to the apparatus being for walking assistance,
and there being an actuator on the frame to transfer power, through the pusher, towards the ground to assist plantar flexion motion of the foot of the user.
However, regarding claim 1 De Rossi teaches a foot apparatus which is for walking assistance ([0029]), which includes an actuator on a frame ([0028]) which is configured to transfer power towards a ground in order to transfer a force to push against the ground to assist plantar flexion motion of the foot of the user ([0028]-[0029], [0065]).   Bastow and De Rossi are involved in the same field of endeavor, namely orthopedics for ankles. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of Bastow so that there an actuator provided on the frame which can transmit power (through the pusher of Bastow) to assist in planar flexion motion as is taught by De Rossi in order to provide an apparatus which provides both assistance to a user when necessary (e.g. walking) but also allows training of the apparatus to strengthen the muscles. This allows a user to rely on the apparatus for both assistance but also therapy, thus allowing the user to not only increase the strength of their ankle but also help with ambulation when required. 
Regarding claim 3 the Bastow De Rossi Combination teaches the apparatus of claim 1 substantially as is claimed,
wherein the Combination further teaches the sole support is configured to lift the sole of the foot while the pusher is pushing the ground (see the combination in the rejection to claim 1 above: the sole support 16 of Bastow which is connected to the force transmission elements 6/7 would obviously lift the sole of the foot near the heel to result in the plantarflexion encouraged by the actuator of De Rossi. The Examiner notes that the lifting of the sole is coexistent with plantarflexion (e.g. see figure 16a (IV).).
Regarding claim 4 the Bastow De Rossi Combination teaches the apparatus of claim 1 substantially as is claimed,
wherein Bastow further discloses the pusher is configured to be spaced from the foot (Figure 1 shows the pusher spaced from the foot via wings 3/2).
Regarding claim 10 the Bastow De Rossi Combination teaches the apparatus of claim 1 substantially as is claimed,
wherein Bastow further discloses the pusher is configured to perform a translational motion in one degree of freedom with respect to the frame (Column 7 lines 46-49; Column 8 lines 20-25 at least one degree of freedom in translational motion is present in the pusher to allow the variable resistance).
Regarding claim 12 the Bastow De Rossi Combination teaches the apparatus of claim 1 substantially as is claimed,
wherein Bastow further discloses the pusher is configured to perform a rotational motion in one degree of freedom with respect to the frame  (Column 7 lines 39-45 a pivot indicates rotational movement)
Regarding claim 13 the Bastow De Rossi Combination teaches the apparatus of claim 1 substantially as is claimed,
wherein Bastow further discloses the sole support includes a first end and second end which are connected to the frame so the sole support is capable of enclosing a heel of the user when the user wears the apparatus (Figure 2 element 1 shows the best representation of the sole support (back half of the shown element). The back half of the element has two ends which enclosea heel).
Regarding claim 14 the Bastow De Rossi Combination teaches the apparatus of claim 1 substantially as is claimed,
wherein Bastow further discloses a length of the pusher is adjustable (Figure 1; Column 7 lines 46-49 and Column 8 lines 20-25 the hydraulics of the pusher allow length adjustment).
Regarding claim 16 the Bastow De Rossi Combination teaches the apparatus of claim 1 substantially as is claimed,
wherein the Combination further teaches the pusher has a first end connected to the actuator (see the explanation/combination in the rejection to claim 1 above: the pusher of Bastow is amended to both provide resistance as well as power; the first (top) end of the pusher inherently being at least indirectly connected to the actuator to transmit the power therefrom) and a second end which indirectly pushes against the ground based on the power (the bottom end of the pusher of Bastow is connected to wings 2/3 which enable the motion provided by De Rossi’s actuator to encourage plantarflexion ([0028]-[0029], [0065]) which would inherently occur through the rigid pusher as a push.).
Regarding claim 17 the Bastow De Rossi Combination teaches the apparatus of claim 16 substantially as is claimed,
wherein the Combination further teaches the second end of the pusher is not secured to the sole support such that the pusher is not directly connected to the sole support (Figure 1 items 2/3 connect the pusher to the sole support so it is not directly connected).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bastow in view of De Rossi as is applied above, or in the alternative, under Bastow in view of Dr Rossi, further in view of Gutierrez et al. (US 20210052458 A1) hereinafter known as Gutierrez.
Regarding claim 7 the Bastow De Rossi Combination teaches the apparatus of claim 1 substantially as is claimed,
wherein Bastow further discloses a toe support connected to the pusher such that the toe support extends towards the foot of the user from the pusher when the user wear’s the apparatus and supports a toe of the user (Column 6 lines 37-38; the toe support considered to be a front half of support element 16 or Fig 2 element 1). Alternatively, Bastow’s disclosure isn’t sufficient to show the toe area of the bottom member. However, Gutierrez teaches a sole support (Figure 1 item 3’ which includes an entire span of a foot, with both a toe support area as well as a sole support (heel area). Bastow and Gutierrez are involved in the same field of endeavor, namely orthopedic devices. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of the Bastow De Rossi Combination so that the bottom member of Bastow spans the length of an entire foot as is taught by Gutierrez in order to allow full support of the foot during use, thus easing comfort of the user.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bastow in view of De Rossi as is applied above further in view of Parks (US 4573457 A).
Regarding claim 8 the Bastow De Rossi Combination teaches the apparatus of claim 7 substantially as is claimed,
but is silent with regards to a material of the toe support and pusher.
However, regarding claim 8 Parks teaches that the inclusion of a padding on the foot contacting surface of a foot construct is known in the art (Figure 6 item 34). Bastow and Parks are involved in the same field of endeavor, namely orthopedic devices. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of the Bastow De Rossi Combination by including a padding material on the top portion of a sole support such as is taught by Parks in order to provide a padded surface for the toe support, providing more comfort to a user of the apparatus.  
Regarding claim 9 the Bastow De Rossi Parks Combination teaches the apparatus of claim 8 substantially as is claimed,
wherein Parks further teaches a cover connected to the pusher such that the cover extends towards the foot from the user from the pusher when the user wears the apparatus, the cover being configured to cover a portion of a side of the foot of the user (See Figures 1-5 a pusher (toe area) which acts against the ground as the heel lifts up (e.g. Fig 3) includes a cover which can cover the side of a foot of a user, as it is shoe-like). Bastow and Parks are involved in the same field of endeavor, namely orthopedic devices. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of the Bastow De Rossi Combination by including a cover such as is taught by Parks in order to provide the toe of the user with some level of protection when the user is walking. This is a common idea and of course, most people cover their toe with a covering every time they leave the house to prevent injury and maintain cleanliness, among other reasons. 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bastow in view of De Rossi as is applied above further in view of Pettine (US 4955370 A).
Regarding claim 15 the Bastow De Rossi Combination teaches the apparatus of claim 1 substantially as is claimed,
but is silent with regards to a frame body and frame extension portion.
However, regarding claim 15 Pettine teaches an assistance apparatus with a frame body configured to mount of the lower leg (Figure 1 item 40); and 
a frame extension portion extending from the frame body towards the user to cover at least a portion of the lower leg (Figure 1 item 32, 34), wherein the frame extension portion is configured to support the sole support (Figure 1 item 12). Bastow and Pettine are involved in the same field of endeavor, namely orthopedic devices. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of the Bastow De Rossi Combination so that there is a frame and frame body such as is taught by Pettine for a situation in which the inversion/eversion of the foot is not desired, for example during rehabilitation from an injury. While orthopedics are known to have different required configurations for different intended uses (e.g. Bastow is desirably strengthening muscles which directly affect inversion/eversion), having the ability to lock the inversion/eversion in place (as is taught via the frame of Pettine) is a desirable feature for a situation in which an injury has occurred but plantar/dorsi flexion are still desirably trained. The person of ordinary skill would have appreciated this concept to add features which would enable multiple uses.

Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        03/30/22